DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 02/01/2022.
Claims 1-5 and 7-12 are pending in the application. Claim 1 is currently amended. Claims 2-5 are previously presented. Claim 6 remains cancelled. Claims 7-12 are previously withdrawn without traverse in response to the restriction requirement. Claims 1-5 are hereby examined on the merits. 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand WO2014/128071 A1 (hereinafter referred to as Bouquerand) in view of Boden US Patent 4,419,280 (cited in IDS, hereinafter referred to as Boden).
Regarding claims 1-5, Bouquerand teaches a process for preparing a glassy particle composition for a controlled release of flavor, comprising the steps of subjecting a mixture comprising a flavor/fragrance, a carbohydrate such as maltodextrin with a DE of 1-20 as the carrier, water, an emulsifier and a lubricant to an extrusion process wherein the extrusion mixture is extruded through a die and cut into granules, and further cools to form a glassy particle having a size of 0.4-5 mm and a glass transition temperature of above 40 ºC (page 1, line 8-12 and 26; page 3, line 15-30; page 4, line 1-4, 18, 26-30; page 5, line 1-4 and 28; page 6, line 5 and 20; page 7, line 1-5, 7-10 and 22-25; example 6).
The glass transition temperature and the size of the glassy particle as disclosed by Bouquerand falls with that recited in claims 1 and/or 2-3.
Bouquerand teaches that the carrier is provided in an amount of 40-80% of the total weight of particle (page 5, line 1-4; example 6), which reads on the range recited in the claim.
Bouquerand teaches water is used as plasticizer the amount of which affects the glass transition temperature of the glassy particle (page 6, line 25, Tg decreases when water increases), and depending on the glass transition temperature desired and the choice of carrier, water is provided in amount of 5-10%, or less than 2%, or 4.5% (page 6, line 5; page 7, line 5; example 6). The water content as disclosed by Bouquerand overlaps with the range recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied amount of water in the extrusion mixture so as to obtain a glassy particle with desired glass transition temperature. As such, the amount of water recited in claim 1 is merely an obvious variant of the prior art.
Bouquerand teaches a flavor/fragrance but is silent regarding the flavor/fragrance being 1-ethoxyethyl acetate. Bouquerand is further silent regarding the composition comprising a buffer.
Boden teaches a compound 1-ethoxyethyl acetate as a flavoring or aroma agent because it is able to release acetaldehyde (column 1, line 10-25 and column 4 line 34-35). Boden further teaches that the compound could combine with a carrier such as a carbohydrate and a flavoring adjuvant such as an emulsifier and a buffer so as to impart flavor (column 4, line 14-57). Boden further teaches that the buffer comprises sodium acetate, ammonium bicarbonate, ammonium phosphate, citric acid, lactic acid, vinegar and the like (column 4, line 55-57).
Both Bouquerand and Boden are directed to flavoring agents. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bouquerand by replacing the flavor/fragrance with 1-ethoxyethyl acetate as disclosed by Boden, for the reason that Boden has established that 1-ethoxyethyl acetate is suitable for use as a flavoring or aroma agent, and that 1-ethoxyethyl acetate could combine with a carrier such as a carbohydrate and a flavoring adjuvant such as an emulsifier to impart flavor. The selection of a known material based prima facie obviousness determination. See MPEP 2144.07. 
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bouquerand by adding a buffer as disclosed by Boden so as to stabilize the composition that comprises 1-ethoxyethyl acetate.
Bouquerand in view of Boden teaches a buffer such as sodium acetate, ammonium bicarbonate, ammonium phosphate, citric acid, lactic acid, vinegar and the like (column 4, line 55-57), which is similar to those buffers recited in the specification (page 4, line 22-23). Bouquerand in view of Boden is silent regarding the buffer being provided in an amount effective to maintain a pH of 4-9. However, the buffer as disclosed by Boden is necessarily used to stabilize the composition that comprises 1-ethoxyethyl acetate; further, a skilled artisan would recognize 1-ethoxyethyl acetate is an acetal which is known to be susceptible to an environment such as extreme acidic condition. Therefore, it would have been obvious to a skilled artisan to have varied the composition and amount of the buffer to maintain the pH to a point/range that stabilizes 1-ethoxyethyl acetate and/or does not cause the degradation or hydrolysis of 1-ethoxyethyl acetate to form acetaldehyde during processing and/or storage. Doing so would ensure the integrity of 1-ethoxyethyl acetate and/or prevent the premature release of acetaldehyde. As such, the pH as recited in the claim is merely an obvious variant of the prior art.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 5 of the Remarks that in modification of Bouquerand with Boden, the Office has not provided a finding that the substitution of the flavor of Bouquerand with 1-ethoxyethyl acetate will yield a predictable result.
Applicant’s arguments are considered but found unpersuasive. The prior art represented by Bouquerand has established that encapsulation of a broad spectrum of flavors (see page 8 and 10 of Bouquerand) in a carbohydrate carrier using extrusion technology could produce a glassy particle that is able to release flavor in a sustained manner. Further, Boden teaches loading 1-ethoxyethyl acetate in a carbohydrate carrier could form a flavoring composition for imparting flavor. As such, one of ordinary skill in the art would have had a reasonable expectation of success when using 1-ethoxyethyl acetate as the flavor in the glassy particle as disclosed by Bouquerand. The result of subjecting an old and well-known flavor compound (e.g., 1-ethoxyethyl acetate) to a mature encapsulation technology (e.g., melt extrusion) which has been proved to effective in encapsulating a broad-spectrum flavor would be have been predictable to a skilled person working in the flavor art. Applicant’s attention is further drawn to MPEP 2143.02 which states that obviousness does not require absolute predictability.
Applicant argues on the para. that bridges page 5-6 of the Remarks that the condition of the extrusion mixture described in the present application produces a glassy particle with a high acetaldehyde retention (e.g., 75%), which is not described in the cited art.
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the claim is directed to a glassy composition that comprises flavor, not a method of making a glassy particle composition under a specific extrusion condition. Further, the claims do not include a limitation regarding the retention of acetaldehyde. Applicant is arguing some feature that is not claimed.
Applicant argues on page 6 of the Remarks that Bouquerand and Boden are directed to different delivery techniques. Applicant further argues that neither Bouquerand nor Boden describes encapsulating 1-ethoxyethyl acetate in microorganisms cells and there is no indication in either reference benefits could be achieved to making the modification.
Applicant’s arguments are considered but found unpersuasive because first, both Bouquerand and Boden are directed to loading flavor in a carbohydrate carrier for food application thus they are analogous arts. There is no requirement that both must use the same delivery technique to combine with each other. Second, Applicant’s argument that neither Bouquerand nor Boden describes encapsulating 1-ethoxyethyl acetate in microorganisms cells is piecemeal-the rejection is over the combination of the two, not over Bouquerand or Boden alone. Third, regarding the benefits, Bouquerand clearly lays out the benefit of encapsulation of a flavor with microorganisms, e.g., it provides sustained release of the flavor (page 10, line 1-2); further Applicant per se also points out another benefit as disclosed by Bouquerand on page 6 of the Remarks: a higher load of flavor as compared to typical extrusion process.
Applicant argues on pages 6-7 of the Remarks that Boden teaches away from the modification of Bouquerand with Boden, because where Bouquerand describes 
Applicant’s arguments are considered but found unpersuasive because first, Bouquerand describes that the concentration of flavor is up to 20% (25% or 30% or 33%) but not at least the aforementioned amount, thus is consistent with the amount as disclosed by Boden. Second, given that the very purpose of Bouquerand is to increase the flavor load using the encapsulation approach with microorganism thus a skilled artisan would understand the amount of 1-ethoxyethyl acetate could be safely increased with the encapsulation approach with microorganism. Third, regarding that Boden does not recommend an amount that is in excess of maximum amount, Boden is actually talking about the amount of flavor with respect to ultimate food to which the flavor is added, but not the flavor amount in the flavoring composition (see col, 6, line 40-50). Applicant appears to have mistaken the amount of flavor in the food for the amount of flavor in the flavoring composition. Therefore, Boden does not teach away from the combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791